Citation Nr: 0912540	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-22 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for arthritis, also claimed 
as degenerative joint disease of multiple joints to include 
the neck, shoulder, elbow, low back, and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a February 2009 
videoconference hearing before the undersigned at the RO.  A 
hearing transcript is associated with the claims folder.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2008).


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's arthritis 
is related to his active service; nor was arthritis 
manifested within one year after his separation from active 
service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2006, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the September 2006 
letter satisfied the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, including the requirements set forth by the Court in 
Dingess, supra.  In addition, the June 2007 rating decision 
and July 2008 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional 60-day period to 
submit more evidence. 

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of arthritis for over 45 
years following separation from active service.  Moreover, 
although an August 2006 letter from a private physician 
reported the Veteran's assertion that his arthritis was due 
to service-related exposure to the elements, that document 
did not actually express an opinion of etiology by a medical 
professional.  Again, the doctor merely reported the 
Veteran's contentions.  Moreover, no other medical evidence 
of record suggests a causal relationship between the current 
arthritis and active service.  Accordingly, an examination is 
not required here, even under the low threshold of McLendon.  

Further regarding the duty to assist, the Board notes the 
mention of the records of Dr. F. during the February 2009 
Board hearing.  During the hearing, the Veteran testified he 
signed a release to enable VA to obtain the records of Dr. 
F., but he was unable to recall whether VA ever notified him 
regarding whether they were able to obtain those records.  
However, during the February 2008 DRO hearing, the Veteran 
testified that Dr. F. passed away in 1991 or 1992, and his 
records were transferred to Dr. J. S., who passed away two 
years prior.  Thus, the Veteran stated he was unable to 
locate the records documenting his alleged treatment with Dr. 
F.  Therefore, it appears that further attempts to locate the 
records of Dr. F. would be futile, and the Board will proceed 
to appellate review without further attempts to obtain those 
records.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Board acknowledges receipt of additional evidence, 
including a personal statement from the Veteran, as well as 
an August 2006 statement from Dr. J. H. L., in March 2009.  
This evidence was supposed to be submitted via facsimile at 
the time of the February 2009 Board hearing, and waiver of 
regional office consideration was acknowledged during the 
hearing.  Further, the August 2006 statement from Dr. J. H. 
L. was already contained within the claims file and reviewed 
by the RO prior to initial adjudication of the case.  Thus, 
the case is ready for appellate review.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he has arthritis that 
began during active service.  Specifically, in his October 
2006 Statement in Support of Claim, the Veteran stated that 
in September 1943, he was stationed on board a troop 
transport ship, the Queen Mary, for over a week on the way to 
England.  He spent much of his time above deck, where it was 
cold, windy and rainy.  Upon his arrival in England, he 
worked for 2 years as a truck driver, but would often have to 
load and unload trucks in wet, cold and windy conditions, and 
his living quarters were also damp and uninsulated.  On his 
return trip from England in 1945, he worked on the deck of 
the ship, where, again, it was wet, cold and windy.  Several 
years after his return to the United States, the Veteran said 
he felt cold, and eventually he began to have joint pain, 
stiffness and swelling.

The Veteran's service treatment records (STRs) are not 
associated with the claims file, and the National Personnel 
Records Center (NPRC) indicated in August 2004 that the 
standard source documents were unavailable, but that 
alternative documents were mailed.  The RO indicated in its 
June 2007 rating decision that the STRs were destroyed in a 
fire, and that the alternative documents provided by the NPRC 
consisted of information from the Hospital Admission Card 
data files (1942 - 1945; 1950 - 1954), created by the Office 
of the Surgeon General, Department of the Army.  In 
circumstances such as this, where the original STRs are 
unavailable, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The Hospital Admission Card data indicates the Veteran was 
admitted for acute nasopharyngitis in January 1944, but 
provides no additional information.  The Veteran testified at 
the February 2009 Board hearing that he went on sick call 2 
or 3 times for aches and pains during the winter of 1944.  
The doctor would conduct a physical examination, take a 
verbal history from the Veteran, and give him aspirin, which 
resolved the pain.  He did not stay overnight, as the Veteran 
testified they did not have enough staff.  

As the Veteran's STRs are unavailable, the Board has applied 
the benefit of the doubt doctrine in the Veteran's favor and 
accepts, for the purpose of this decision, the Veteran's 
testimony regarding his work assignments, the weather 
conditions, and his trips to sick call for aches and pains 
during service.    

Following service, the Veteran testified at the February 2009 
Board hearing that he managed his pain with aspirin until he 
first sought treatment in the mid-1950s with Dr. F., whose 
records are not associated with the claims file, as described 
above.  Dr. F., according to the Veteran, diagnosed 
rheumatism, and continued to treat the Veteran until the 
early 1960s.  Then, he began going to a specialist, who 
diagnosed arthritis.  During the February 2008 RO hearing, 
the Veteran stated this specialist took x-rays and 
recommended surgery to remove a small bone on the left side 
of the Veteran's neck and replace it with a steel plate.  The 
Veteran further stated the specialist would not commit to 
saying that the arthritis was caused by active service.  

Objectively, the first documentation of arthritis is 
contained in 1991 treatment notes from Internal Medicine 
Associates.  Arthritis, generally, was noted in May 1991, and 
a September 1991 report stated that the Veteran was taking 
medication for degenerative joint disease of the shoulders 
and neck with some relief.  A diagnosis of arthritis is 
listed in a later February 1992 note from the same facility.  
A May 1993 treatment note from the Albuquerque VA Medical 
Center (VAMC) mentions that the Veteran's private physician 
told him he had an arthritic flare-up.  February 1994 notes 
from Internal Medicine Associates indicate the Veteran walked 
at least 30 minutes a day, despite his arthritic symptoms.  
However, in June 1995, the Veteran reported increasing knee 
pain, and x-rays revealed moderate degeneration.  

Notes from both the VAMC and Internal Medicine Associates 
show that the Veteran continued to treat for arthritis, 
primarily with medication.  His knees continued to worsen.  
In March 1999, x-rays of the right knee showed significant 
degenerative joint disease of the patellofemoral and medial 
knee compartments.  X-rays of the left knee showed similar 
findings, also noting findings of cartilage calcification, 
raising the possibility of degenerative joint disease 
associated with calcium pyrophosphade dehydrate crystal 
deposition disease (CPPD).  A May 1999 VAMC note indicates 
the Veteran had knee surgery around that time.  

Later that year, in September 1999, VAMC treatment notes 
indicate the Veteran had begun physical therapy at Taos 
Orthopaedic Institute, but had ongoing right knee pain.  

A January 2000 VAMC note states the Veteran reported neck 
pain, which was causing pain in his shoulder and left hand.  
His knees were improving, so that he had decreased his pain 
medication dosage.  X-rays of the neck and shoulder were 
taken but not included in the claims file.  

In June 2000, VAMC notes show the Veteran reported he was 
seeing an orthopedist for his neck pain, and he had begun 
doing neck exercises, which provided some relief.  An October 
2000 note from the Colorado Center for Otolaryngology 
provides further detail, stating the Veteran was taking 
several types of medication for neck pain.  He had seen two 
neurosurgeons for the pain.  The first had suggested cervical 
spine surgery, but the second had recommended physical 
therapy, which had resulted in significant improvement.  

VAMC notes show the Veteran continued to receive treatment 
for arthritis, particularly in his neck and knees, with 
medication and exercises.  A November 2006 note states that 
the Veteran's degenerative joint disease responded to 
medication but was more active in cold weather, particularly 
his shoulders, elbows, back and knees.  

An August 2006 letter from the Taos Orthopaedic Institute 
states that the Veteran was a patient there for many years, 
and he suffered from neck, shoulder, left elbow, low back, 
and knee pain.  The Veteran's history, physical examination 
and imaging studies all confirmed that the Veteran had 
degenerative joint disease.  Based on his history, which the 
doctor said he had no reason to doubt, the Veteran related 
his degenerative joint disease to service-related 
environmental exposure to cold and damp conditions for long 
periods of time.  At that time, the Veteran's pain was 
constant, and increased to an almost intolerable level in 
cold and wet conditions.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against a grant of service connection for 
arthritis.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. § 3.307 and 3.309, as there is no evidence 
that arthritis was manifested during the applicable 
presumptive period.  

Service connection is also not warranted on a nonpresumptive 
basis.  Again, following separation from service in 1945, 
there is no post-service treatment shwn until 1991, over 45 
years later.  In this regard, the Board notes that evidence 
of a prolonged period without medical complaint or treatment, 
and the amount of time which has elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

The Board notes that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's joint aches are found to 
be capable of lay observation and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, the service 
treatment records are not available in this case.  However, 
it is significant to note that there is no record of post-
service treatment for over four decades after discharge.  
While sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented treatment is found to be more 
probative than the Veteran's competent statements.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the veteran's own 
statements.  

In finding against the claim, the Board does acknowledge an 
August 2006 letter from Taos Orthopaedic Institute, 
suggesting a possible relationship between the Veteran's 
current arthritis and active service.  It is within the 
Board's province to weigh the probative value of medical 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In this case, the Board finds that the August 2006 letter 
from Taos Orthopaedic Institute does not enable a grant of 
service connection here.  Indeed, the doctor does not really 
express an opinion.  Rather, the doctor states that he has no 
reason to doubt the Veteran's description of exposure to cold 
weather during active service.  The doctor then goes on to 
say that the Veteran relates his condition to active service, 
but does not render a nexus opinion of his own.  Thus, the 
conclusion appears to be solely predicated on the Veteran's 
reported history, rendering it void of probative value.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  No other 
competent medical evidence relates the Veteran's current 
arthritis to active service.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
arthritis, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
     



ORDER

Service connection for arthritis, also claimed as 
degenerative joint disease of multiple joints to include 
neck, shoulder, elbow, low back, and knees, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


